PLAN AND AGREEMENT OF REORGANIZATION THIS PLAN AND AGREEMENT OF REORGANIZATION (the “Agreement”) is made this 11th day of October, 2007, among Guide Holdings, Inc., a Utah corporation (“GHI”); Kim McReynolds, the sole stockholder of GHI (the “GHI Stockholder”); The Guidebook Company, Inc., a Utah corporation (“GBC”); and The Guidebook Company, Inc. stockholders (the “GBC Stockholders”), all of whom are listed on Exhibit A hereto and who execute and deliver a copy of this Agreement.The foregoing are sometimes collectively referred to as the “Parties.” WITNESSETH: RECITALS WHEREAS, the respective Boards of Directors of GHI and GBC, having the same officers and directors and having adopted resolutions pursuant to which GHI shall acquire and the GBC Stockholders shall exchange 100% of the outstanding common stock of GBC; and WHEREAS, the sole consideration for 100% of the outstanding common stock of GBC shall be the exchange of a like number of shares of $0.001 par value common stock of GHI (which shares are all “restricted securities” as defined in Rule 144 of the Securities and Exchange Commission) as outlined in Exhibit A; and WHEREAS, the GBC Stockholders shall acquire in exchange such “restricted securities” of GHI in a reorganization within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Reorganization”), and/or any other “tax free” exemption thereunder that is available for this exchange, if applicable; and WHEREAS, the Parties desire to execute and deliver this Agreement and all related, required or necessary documentation that may be reasonably required to complete the Agreement as contemplated by the Parties (collectively, the “Transaction Documents”); WHEREAS, upon completion of the exchange of outstanding securities of GBC, GHI will be the sole shareholder of GBC, and GBC will be a wholly-owned subsidiary of GHI; and WHEREAS, as a condition to the Closing of the Reorganization (as defined below), the GHI Stockholder has agreed to cancel 100,000 shares of GHI common stock that are the only shares of GHI common stock that are presently outstanding; NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, it is agreed: Section 1 Exchange of Stock 1.1Exchange of Shares.The GBC Stockholders agree to transfer to GHI at the closing (the “Closing”) 100% of the outstanding common stock of GBC listed in Exhibit A, which is attached hereto and incorporated herein by reference (the “GBC Shares”), in exchange for a like number of shares of common stock of GHI, pro rata. 1.2Exchange of Certificates by GBC Stockholders and Cancellation of Presently Outstanding Securities of GHI.The transfer of the GBC Shares shall be effected by the delivery to GHI at the Closing of stock certificate or certificates representing the transferred shares. (a)Each of the shares of common stock of GBC, par value $0.001 per share issued and outstanding immediately prior to the Closing will be converted into the right to receive one (1) share of common stock or an aggregate of 3,600,000 shares of common stock of GHI, par value $0.001 per share; and (b)Subject to the Closing and exchange of the GBC Shares for the number of shares of common stock of GHI as outlined in the preceding paragraph, the GHI Stockholder shall deliver to GHI for cancellation 100,000 shares of common stock of GHI, which shares of common stock shall be returned to the authorized and unissued common stock of GHI. 1.3Further Assurances.At the Closing and from time to time thereafter, the Parties shall execute such additional instruments and take such other action as GHI may request in order to exchange and transfer clear title and ownership in the GBC Shares to GHI, and to result in the only shares of common stock of GHI to be outstanding immediately following the Closing being those shares of GHI issued in exchange for the GBC Shares. 1.4Present Directors and Executive Officers and Designation of New Directors and Executive Officers.On Closing, the present directors and executive officers of GHI shall remain the same and will hold the same designations in GBC, a wholly-owned subsidiary. 1.5Closing.This Agreement will be deemed to be completed on the execution and delivery of the Agreement by all of the GBC Stockholders. Section 2 Closing The Closing contemplated by Section 1 shall be held at the offices of Leonard W.
